Jones, Judge:
On October 26, 1967, the claimant, Gary R. Hott, filed his claim for $233.40 for damages to his 1962 model Volkswagen *107automobile, caused by a fire of undetermined origin which destroyed the “Old Mill” building at the Spring Run State Trout Hatchery at Dorcas, West Virginia, at about 1:00 o’clock in the morning on Saturday, May 20, 1967. The vehicle had been parked adjacent to the mill building by the claimant while he was performing routine hatchery duties as an employee of the West Virginia Department of Natural Resources, Division of Game and Fish. A State truck, parked nearer the building was practically destroyed by the fire, and there is satisfactory evidence that the claimant sustained damages in the amount claimed.
The claimant contends that the respondent was negligent in directing the claimant to place his vehicle in a position of danger and that the respondent was negligent in not removing the vehicle from the place of danger. The supervisor and assistant supervisor of the Hatchery lived nearby but there is no showing as to exactly when and under what circumstances they discovered the fire or what if any opportunity they had to remove the claimant’s vehicle from the damaging heat. The frame building was old and dry and it burned quickly.
The State is not an insurer of its employee’s automobile properly parked upon State property, and it is not liable for loss caused by accidental fire. The State could only be liable if it failed to exercise ordinary care for the safety of the property left in its keeping and there is no showing of negligence in that regard. No negligence on the part of the respondent has been proved by the claimant and therefore it is our judgment that this claim be and the same is hereby disallowed.